Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art references whether taken alone or in combination fail to teach or render obvious the following methods:
A method, comprising: sending, by a gateway device, a first network signal associated with a first service set identifier (SSID) and a second network signal associated with a second SSID; receiving, by the gateway device from a user device, a request to connect the user device to a first network based on the first SSID, wherein the request comprises a device identifier; sending, to a computing device, the device identifier; receiving, from the computing device, an indication that the device identifier identifies the gateway device; rejecting, based on the indication, the request to connect the user device to the first network; receiving, from the user device and based on the second SSID, a request to connect the user device to a second network; and connecting the user device to the second network.
A method, comprising: sending, by a gateway device, a first network signal associated with a first service set identifier (SSID) of a first network, wherein communications with the first network are governed by a first policy; receiving, by the gateway device and from a user device, a request to connect the user device to the first network based on the first SSID; determining a first identifier associated with the user device; sending, to a policy manager, the first identifier and a second identifier that identifies the gateway device; receiving, from the policy manager, an indication of a second policy associated with the user device; connecting, based on the indication of the second policy, the user device to the first 
A method, comprising: sending, by a gateway device, a first network signal associated with a first service set identifier (SSID) and a second network signal associated with a second SSID; receiving, by the gateway device from a user device, a request to connect the user device to a first network associated with the first SSID, wherein the request comprises an identifier associated with a subscriber account associated with the user device, and wherein the identifier identifies the gateway device; receiving, from a storage device, one or more access policies associated with the identifier; denying, based on the one or more access policies being indicative of an association between the user device and the gateway device, the request to connect the user device to the first network; connecting the user device to the second network; and applying the one or more access to communications sent, via the second network, that are associated with the user device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465